NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

    NATIONAL ORGANIZATION OF VETERANS
             ADVOCATES, INC.,
                 Petitioner,

                           v.

      SECRETARY OF VETERANS AFFAIRS,
                 Respondent.
            ______________________

                      2011-7191
                ______________________

   On petition for review pursuant to 38 U.S.C. Section
502.
                ______________________

 Before O’MALLEY, PLAGER, and REYNA, Circuit Judges.
PLAGER, Circuit Judge.
                         ORDER
   We are in receipt of the Government’s timely Re-
sponse to the Order to Show Cause issued by this court on
March 21, 2013. We note that the Response specifically
addresses in detail the four concerns set forth in our
Order.
    We have carefully reviewed the “Proposed Plan” and
draft Notice included in the Response, setting forth the
Veterans Administration’s (VA) plan for “identifying and
2                        NATIONAL ORG OF VET ADV   v. SHINSEKI
rectifying the harms caused by VA’s failure to abide by its
representations” to this court and to appellant NOVA.
We further note that the Response indicates that counsel
for NOVA has reviewed VA’s Proposed Plan and draft
Notice and supports the proposal.
    In its Response, VA proposes issuing the draft Notice
to every claimant that had a hearing before the Board and
that 1) received a final Board decision 2) that is identified
by the relevant search terms 3) in which the claimant did
not receive a full grant of relief 4) and which is still within
the Board’s jurisdiction (i.e., the decision has not been
appealed or remanded). Response at 2-3; Proposed Plan
at 1-2. VA offers the relief provided in its draft Notice
even if relevant deadlines would otherwise have expired.
Response at 4.
    We express satisfaction with the Government’s Re-
sponse and its timeliness, and we find the Proposed Plan
appears to address in a creative and comprehensive way
most of the problems for veterans created by the VA’s
invalid 2011 rule-making. However, to further our con-
sideration of the Proposed Plan, we request clarification of
the following three issues:
    (1) The VA proposes issuing its Notice to every
    claimant who “did not receive a full grant of relief
    and whose decision remains within the Board’s ju-
    risdiction (i.e., the decision has not already been
    appealed or remanded).” Response at 3. We un-
    derstand the stated jurisdictional limitation to
    apply exclusively to the two examples given, that
    is, cases appealed or remanded. If that is not a
    correct understanding, please clarify.
    (2) The VA states that the VA will offer to submit
    a Joint Motion for Remand for cases that have
    been appealed to but not yet decided by the Court
    of Appeals for Veterans Claims (CAVC), so that
    the Board may correct any application of the 2011
 NATIONAL ORG OF VET ADV   v. SHINSEKI                  3
   Rule. Response at 4. What are the Government’s
   intentions regarding such cases, if there are any
   such cases, that have been appealed to the Court
   of Appeals for the Federal Circuit (CAFC) and not
   yet decided?
   (3) With regard to possible cases in which the
   Board applied the 2011 Rule against a veteran,
   and an appellate court (e.g., CAVC, CAFC) subse-
   quently affirmed the Board decision prior to the
   VA acknowledging the error or moving for a re-
   mand, should such cases be uncovered, what are
   the Government’s intentions with respect to
   them?
    We grant the Government a period of twenty (20) days
to respond to this Order.
   IT IS SO ORDERED
                                    FOR THE COURT

  June 10, 2013                     /s/ S. Jay Plager
       Date                         S. Jay Plager
                                    Circuit Judge